Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/583,256, filed on September 26, 2019, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-14 and 17-20 are rejected under 35 USC 103(a) as being unpatentable over Thekkanal (US 10878473 B1) (hereinafter Thekkanal) in view of Bunescu et al. (US 20070233656 A1) (hereinafter Bunescu).
As per claims 1 and 12, Thekkanal discloses identifying a content item of a first digital data source as a candidate for linking with a target entity of a second digital data source by matching a candidate entity mentioned in the content item to the target entity in accordance with semantic similarity data computed between the candidate entity and the target entity [Sub-process 508 performs a search of a content database using the first identifiers. As previously noted, such a search may also rely on semantic terms from the database of terms (in lieu of the query terms or with the query terms). Sub-process 510 verifies that search results are available for the query. When there are no search results, the process herein may, in an example aspect, rely on the semantic terms automatically. The sub-process 510 may repeat sub-process 512 to change terms for which semantic relationships are sought. When there are search results, the process 500 proceeds to retrieve the content, and in one example, to retrieve titles associated with a match from the search., col. 13, line 4]; inputting at least one feature of the content item and at least one feature of the target entity to a set of digital models that analyze the at least one feature of the content item and the at least one feature of the target entity and determine and output qualitative data [A user may search or interact with the digital content via a search field 108. A query 118 is provided in the search field 108 in one implementation of the searching or the interaction with digital content. When the submit option is selected, the search may be initiated and processed on the computer or on a server as discussed subsequently in this disclosure. In example 100 of FIG. 1A, a query 118 for “waterproof pouch for PHONE-A MODEL 1” is entered into the search field 108, and the search results are provided in the results section 104 of a webpage or content page 102, col. 2, line 67]; wherein the method is performed by at least one computing device [Fig. 6]. 
Thekkanal does not disclose based on the qualitative data, determining link risk data; based on the link risk data and the semantic similarity data, determining whether to generate a link between the content item and the target entity.
However Bonescu discloses based on the qualitative data, determining link risk data; based on the link risk data and the semantic similarity data, determining whether to generate a link between the content item and the target entity [Articles in the knowledge base 200 will often contain mentions (or "instances") of named entities for which there exist corresponding named entity articles. When a named entity of this sort is mentioned, the name of that named entity is linked via a hyperlink to the corresponding named entity article, paragraph 40].
Before the effective filling date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Thekkanal with the teachings of Bonescu by modifying Thekkanal such that modifying the content in accordance with a query and based on semantic relationships between the terms in the content and query of Thekkanal identifies the semantic relationships between individual ones of the two identifiers and multiple semantic terms in a database of terms of Bonescu, to link the terms in the knowledge base of Thekkanal as suggested by Bonescu, and to strength the relationships between words from the query context like in Bonescu. The motivation for doing so would have been to help determine a proper name within a document and a query in an information retrieval system on a web.

As per claims 2 and 13, Bonescu discloses using a first model of the set of digital models, performing a sentiment analysis on the at least one feature of the content item to determine and output a sentiment score; based on the sentiment score, determining the link risk data [A search query including an entity name and additional keywords can then be disambiguated by identifying the entity name within a query, and using the scoring model to identify the article(s) most closely associated with the entity name, paragraph 6].

As per claims 3 and 14, Bonescu discloses using a second model of the set of digital models, performing a topic analysis on the at least one feature of the content item to determine and output a topic descriptor associated with the content item; based on the topic descriptor and the sentiment score, determining the link risk data [Fig. 3, FIG. 3 illustrates an example of a code snippet 300 from an article in the knowledge base 200 and its corresponding display text 302. The string "Rome" in link 306 denotes the title of a named entity article, and thus this string also appears in the display text 302 as the anchor text of a hypertext link].


As per claims 6 and 17, Bonescu discloses using a fourth model of the set of digital models, analyzing a position feature of the candidate entity within the content item and a frequency of occurrence of the candidate entity within the content item to determine and output an aboutness score; based on the aboutness score, determining the link risk data [Fig. 3, FIG. 3 illustrates an example of a code snippet 300 from an article in the knowledge base 200 and its corresponding display text 302. The string "Rome" in link 306 denotes the title of a named entity article, and thus this string also appears in the display text 302 as the anchor text of a hypertext link].

As per claims 7 and 18, Bonescu discloses using a fifth model of the set of digital models, analyzing a sentiment feature of the content item relative to the candidate entity to determine and output an entity sentiment score that associates a sentiment with the candidate entity; based on the entity sentiment score, determining the link risk data [Fig. 3, FIG. 3 illustrates an example of a code snippet 300 from an article in the knowledge base 200 and its corresponding display text 302. The string "Rome" in link 306 denotes the title of a named entity article, and thus this string also appears in the display text 302 as the anchor text of a hypertext link].

As per claims 8 and 19, Bonescu discloses using a first set of set of digital models to analyze at least one feature of the content item to determine and output at least one content score; using a second set of set of digital models to analyze at least one feature of the target entity to determine and output at least one entity score; combining the at least one content score and the at least one entity score to determine the link risk data [Fig. 3, FIG. 3 illustrates an example of a code snippet 300 from an article in the knowledge base 200 and its corresponding display text 302. The string "Rome" in link 306 denotes the title of a named entity article, and thus this string also appears in the display text 302 as the anchor text of a hypertext link].

As per claims 9 and 20, Bonescu discloses tuning at least one threshold used to determine the link risk data in response to an input from a user of a software application that is operatively coupled to the second digital data source [Before identifying the maximum scoring named entity article as the correct one, the disambiguation module 170 compare this score to a threshold. Only if this score is greater than the threshold, is the article identified as the correct one. If the maximum score is less then the threshold, then none of the entities are the correct one., paragraph 81].


Allowable Subject Matter
Claims 4-5, 10-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowing claims 4-5, 10-11 and 15-16 is because the none of the prior arts cited does not teach or suggest using a third model of the set of digital models, performing a malware analysis on the at least one feature of the content item and the at least one feature of the target entity; based on output of the malware analysis, determining the link risk data; performing a quantitative analysis of engagement data associated with the target entity; based on output of the quantitative analysis, determining the link risk data; causing at least a portion of the content item to be included in a digital notification transmitted to a user of a software application that is operatively coupled to the second digital data source; determining and analyzing engagement data indicative of user engagement with the digital notification; and using the engagement data to tune at least one threshold used to determine the link risk data.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 27, 2022
/NOOSHA ARJOMANDI/               Primary Examiner, Art Unit 2167